[Cite as State v. Ahreshien, 2021-Ohio-1223.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


State of Ohio                                            Court of Appeals No. L-19-1184

        Appellee                                         Trial Court No. CR0201802692

v.

Hussam Ali Ahreshien                                     DECISION AND JUDGMENT

        Appellant                                        Decided: April 9, 2021

                                                  *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Lauren Carpenter, Assistant Prosecuting Attorney, for appellee.

        Lawrence A. Gold and Peter J. Wagner, for appellant.

                                                  *****

        OSOWIK, J.

                                                Introduction

        {¶ 1} Following a jury trial, the defendant-appellant Hussam Ali Ahreshien was

convicted in the Lucas County Court of Common Pleas for domestic violence and for the

rape and abduction of his wife and sentenced to serve seven years in prison. On appeal,
the appellant argues that he received ineffective assistance of trial counsel, that his

convictions are not supported by sufficient evidence and are against the manifest weight

of the evidence, and that the trial court violated his due process rights by conducting a

hearing without him present. Finding no error, we affirm.

                                        Background

       {¶ 2} On September 12, 2018, appellant was indicted on charges of abduction, in

violation of R.C. 2905.02(A)(2) and (C), a felony of the third degree (Count 1), domestic

violence, in violation of R.C. 2919.25(A) and (D)(1) and (2), a misdemeanor of the first

degree (Count 2) and rape, in violation of R.C. 2907.02(A)(2) and (B), a felony of the

first degree (Count 3). The indictment was later amended to include an additional charge

of abduction, in violation of R.C. 2905.02(A)(2), (B), (C) and (D), a felony of the third

degree (Count 4), but the state did not prosecute that charge at trial.

       {¶ 3} The case was tried over the course of four days, beginning on June 17, 2019,

and the following evidence was offered at trial.

       {¶ 4} Appellant is an Iraqi-born citizen who worked for the American military, in

Iraq, as an interpreter. Appellant, his wife “Q.S.,” and their two children moved from

Iraq to Texas in 2014.

       {¶ 5} Q.S. described a terribly-unhappy marriage in which she lived in constant

fear of appellant. Based upon his mistreatment of her, Q.S. returned to Iraq in 2016. At

the urging of her family and based upon appellant’s promise that he would treat her

better, which included allowing her to learn to speak English and to drive, Q.S. came




2.
back to the United States in 2017. By that time, appellant had relocated from Austin,

Texas, to an apartment on Holland-Sylvania Road in Sylvania, Ohio.

       {¶ 6} According to Q.S., life did not improve, and she described how her day-to-

day existence was controlled by appellant. Testifying through an interpreter, Q.S.

explained that she was never allowed to learn to speak English beyond the rudimentary

level. Likewise, appellant did not teach her to drive, or even allow her to leave the

apartment without him, requiring her, for example, to watch her children from the

window when they walked to the bus stop and to launder the family’s clothes in the

apartment, rather than using the complex’s laundry facilities. Q.S. claimed not to have a

key to their apartment and rarely left, unless accompanied by appellant, and she denied

knowing the name of their apartment complex or street address. When Q.S. returned

from Iraq in 2017, appellant confiscated her important papers like her passport and social

security card. Appellant even forbade Q.S. from talking to their neighbors or having

anyone inside. Q.S. testified that when she befriended a woman who lived in the same

apartment complex and the woman knocked on the door, appellant “yell[ed] at her” and

said “‘don’t ever come back here again.’” Appellant told Q.S. that “you’re only but a

maid in my life,” and that her only role was to “serve[] him.”

       {¶ 7} Q.S. testified that she had a cell phone that she used to speak with her

mother in Iraq. According to her, appellant monitored those calls from his computer, and

he forbade her from talking to anyone else on it, even her own family. On May 1, 2018,

appellant came home and accused Q.S. of having “some women” over to celebrate Q.S.’s




3.
birthday and further claimed that they had given her a cell phone as a gift. The appellant

then “started beating” her by “slam[ming] [her] head against the wall.” Appellant also

“hit [her] on the arm” leaving a “big bruise” and delivered “one big blow” to her

stomach. He also “scratched” Q.S., and the scratches were still visible at trial, according

to Q.S. When the children began to cry, the appellant left the apartment, and soon, a

couple—named Osamah and Hadia Al-Musawi—arrived. According to Q.S., they

encouraged her to leave with them. Q.S. accepted the offer, but the next day, appellant

picked her up from their home at 7:00 a.m. and said, “it’s time to come home.” Q.S.

feared “a lot more problems” if she refused, so she returned even though she “didn’t

really want to go.” After the beating, Q.S. felt “dizzy,” and though she asked appellant to

take her to the doctor, he refused. After they separated, Q.S. began treating with a

neurologist, and she testified that, as a result of her head injury, she was “still receiving

therapy and treatment.”

          {¶ 8} While Q.S. occasionally was allowed to go to the Mosque, she was

“forbidden from interacting with any women there” and was “absolutely forbidden” from

talking to men. Instead, she had to stay “in the daycare area to take care of * * * the kids

there.”

          {¶ 9} At the urging of his friend, Osamah, appellant allowed Q.S. to attend some

classes at Water for Ishmael, which is a local organization devoted to “welcoming * * *

people from other nations * * * to empower them with skills to become successful,” by

for example, teaching them to speak English. The executive director there, Janelle




4.
Metzger, testified that the organization has “six levels of [English] instruction.” When

Metzger met Q.S. in the summer of 2017, Q.S. was at the “low” end of that range.

According to Metzger, Q.S. did not personally choose what courses to take; rather

appellant chose them for her. Metzger saw Q.S. there regularly through May of 2018 but

not after that. She became concerned by her absence based upon the “pattern of control”

she had witnessed appellant exert over her, and she worried that Q.S.’s “isolation was

increasing.”

       {¶ 10} Q.S. explained that she stopped attending classes because, as she later

learned, her friend, Hadia, had been instructed by appellant not to pick her up any more.

When Q.S. asked appellant if she could return, he “lost his temper” and said “you’re

idiotic, you have no education and you’re just wasting your time and you have no future.”

Q.S. remained “quiet because anything [she] would say to him, he would beat [her].”

       {¶ 11} According to Q.S., the rape occurred in the early morning hours of July 3,

2018. At that time, she and her children were sleeping in the living room because it was

the only room equipped with an air-conditioning unit. Q.S. slept on a twin mattress, with

one child on each side of her. At 6:00 a.m., appellant “came over” and “forced himself

upon” Q.S. Q.S. “started kicking him” and saying “‘please * * * the kids are sleeping,’

and he just wouldn’t stop, he did what he did.” As discussed in greater detail with

respect to appellant’s second assignment of error, Q.S. verified at trial that appellant had

vaginal intercourse with her that morning, by force,




5.
       {¶ 12} Three weeks later, on July 24, 2018, Metzger “made it a point” to go to

Q.S.’s apartment because “two different members from [Q.S.’s] community asked [for

Metzger’s] help.” Q.S. described herself as “tired” and “exhausted” at the time, and upon

seeing Metzger at her door, she started crying. Metzger observed that Q.S. had “lost a lot

of weight” and “her overall demeanor was not well.” Q.S. asked Metzger not to call 911

but accepted Metzger’s offer to take her to the hospital.

       {¶ 13} At the hospital, Q.S. and Metzger were taken to a room “designated for

domestic violence victims.” Q.S. testified that she was treated for stomach pain that

caused her to “scream[] from pain.” Q.S. told the examining physician that the “last

time” she had sexual relations with her husband was in the “beginning of July” and that it

“was by force.” She also reported her husband’s physical abuse. After her examination,

the police asked for her statement, which she provided through a translator.

       {¶ 14} The examining nurse, Janis Karem, also testified at trial. Karem is a

forensic nurse who is also qualified as a sexual assault nurse examiner (“SANE”). She

testified that, despite the use of an electronic interpreter service, the language barrier

made getting Q.S.’s history “very difficult.” Karem described Q.S. as “depressed” during

the evaluation. During Karem’s physical exam of Q.S., she noted “some abrasions on her

[right] arm” and “a bump on her head that she said was painful.” Although Karem

examined Q.S.’s “body,” Q.S. refused a SANE exam, which would have involved

looking for injuries in her genital area and inserting a speculum inside the vagina. But,

when asked whether she had been sexually assaulted, Q.S. told Karem the following: “he




6.
tried, approximately 3 weeks earlier, he had tried, she said no, he stopped. And she was

having the children sleep in her bed with her because she knew he wouldn’t try anything

with them present.”

       {¶ 15} After her release from the hospital, Q.S. did not return home. Instead,

Metzger offered to take her to a shelter or to the home of an “acquaintance” from the

mosque. Q.S. chose the latter and testified that she had no communication with appellant

from that day forward.

       {¶ 16} At the conclusion of the state’s case, the defense moved for an acquittal

pursuant to Crim.R. 29, which the trial court denied. The defense called two witnesses,

appellant and his friend Osamah Al-Musawi.

       {¶ 17} Al-Musawi claimed that, during the couple’s disagreement on May 1, 2018,

it was Q.S. who injured appellant, not the other way around. Al-Musawi testified that he

observed appellant with a scratched and bloodied finger, that appellant told him Q.S. had

caused the injury, and that Q.S. had also thrown appellant’s phone against a wall, causing

it to break. During cross-examination, Al-Musawi denied that he had tried to intimidate

Q.S. into dismissing the criminal charges against appellant.

       {¶ 18} During appellant’s testimony, he denied most of the allegations made by

Q.S. Specifically, he denied that Q.S. was locked inside the apartment, that she lacked a

set of keys, or that he referred to her as his “maid.” Appellant claimed that he spent most

days at the university library, studying and therefore, he could not have exerted the type

of control over her as she claimed. Appellant admitted that, although the two had argued




7.
on May 1, 2018—when he found a different phone had been connected to their apartment

network—he maintained that it was Q.S. who attacked him, resulting in his scratched

finger. And, he denied beating Q.S. that day. He also denied that she was forced to stay

in their apartment, and he cited her frequent trips to the mosque, her classes at Water for

Ishmael, and other outings like Walmart, the mall, and the park. Appellant denied that he

instructed his children to be disrespectful to Q.S. or that they, the children, had assaulted

her, as Q.S. claimed. And, appellant “categorically denied” that he raped Q.S. on July 3,

2018. In support, appellant claimed that Q.S. was in the midst of her menstrual cycle on

that day, and the couple did “not engage[] in any sexual intercourse when she [was] on

her period.”

       {¶ 19} At the conclusion of the trial, the jury found appellant guilty of the original

abduction charge, domestic violence, and rape. Following a presentence investigation,

the trial court sentenced appellant to a term of 30 months in prison as to Count 1

(abduction), 180 days as to Count 2 (domestic violence), and a mandatory term of 7 years

as to Count 3 (rape). The trial court ordered that the terms be served concurrently to one

another. The trial court also notified appellant of the postrelease control measures and

found that he was a Tier III sex offender pursuant to R.C. 2950.01. Appellant appealed

and raises four assignments of error for our review.

               I. Appellant received ineffective assistance of counsel in violation

       of his rights under the Sixth and Fourteenth Amendments to the United




8.
       States Constitution and Article I, Section 10 of the Constitution of the State

       of Ohio

              II. The trial court erred in denying Appellant’s Crim.R. 29 motion.

              III. The trial court erred to the prejudice of Appellant by conducting

       a hearing without Appellant being present, in violation of Appellant’s right

       to due process and in contravention of Crim.R. 43(A).

              IV. The jury’s verdict was against the manifest weight of the

       evidence presented at trial.

                                       Due Process

       {¶ 20} We address appellant’s assignments of error out of order. In his third

assignment of error, appellant claims that his right to due process, as set forth in Crim.R.

43(A), was violated when the trial court conducted a hearing before trial, on June 11,

2019, outside of his presence and without seeking a waiver. Appellant concedes that his

counsel did not object to the hearing going forward.

       {¶ 21} Because no objection was raised by counsel, we review for plain error.

Under Crim.R. 52(B), “[p]lain errors or defects affecting substantial rights may be

noticed although they were not brought to the attention of the court.” An alleged error is

plain error only if the error is “obvious,” and where, but for the error, the outcome of the

proceeding would clearly have been otherwise. State v. Barnes, 94 Ohio St.3d 21, 27,

759 N.E.2d 1240 (2002); State v. Long, 53 Ohio St.2d 91, 372 N.E.2d 804 (1978),

paragraph two of the syllabus. Courts should notice plain error “with the utmost caution,




9.
under exceptional circumstances and only to prevent a manifest miscarriage of

justice.” Id. at paragraph three of the syllabus.

       {¶ 22} A criminal defendant has a fundamental right to be present at all critical

stages of his criminal trial. Section 10, Article I of the Ohio Constitution; State v.

Hale, 119 Ohio St.3d 118, 2008-Ohio-3426, 892 N.E.2d 864, ¶ 100. Crim.R. 43(A)

extends the constitutional right of presence to physical presence and provides, in

pertinent part, that “(1) [e]xcept as provided in Rule 10 of these rules and division (A)(2)

of this rule, the defendant must be physically present at every stage of the criminal

proceeding and trial, including the impaneling of the jury, the return of the verdict, and

the imposition of sentence, except as otherwise provided by these rules.”

       {¶ 23} But, the failure to comply with Crim.R. 43(A) and the constitutional right

to be present at all critical stages does not automatically amount to prejudice; rather,

prejudice must be shown. “[T]he presence of a defendant is a condition of due process to

the extent that a fair and just hearing would be thwarted by his absence, and to that extent

only.” (Emphasis in the original.) State v. Hale, 119 Ohio St.3d 118, 2008-Ohio-3426,

892 N.E.2d 864, ¶ 100. Thus, while an accused has a constitutional right to be present at

all critical stages, an accused’s absence does not necessarily result in prejudicial or

constitutional error. State v. Davis, 116 Ohio St.3d 404, 2008-Ohio-2, 880 N.E.2d 31,

¶ 90; State v. Frazier, 115 Ohio St.3d 139, 2007-Ohio-5048, 873 N.E.2d 1263, ¶ 139.

       {¶ 24} For example, in State v. Williams, 6 Ohio St.3d 281, 286, 452 N.E.2d 1323

(1983), the Ohio Supreme Court agreed that the court acted improperly in conducting




10.
voir dire without the defendant being present, but it declined to hold that the error was

prejudicial because, it found, that the defendant’s attendance at the voir dire would have

contributed little to his defense and the failure to timely object to his absence constituted

a waiver of his right to be present. Id. See also State v. Toney, 7th Dist. Mahoning No.

18MA0081, 2020-Ohio-5044, ¶ 14, motion for delayed appeal granted, 161 Ohio St.3d

1420, 2021-Ohio-254, 161 N.E.3d 714, ¶ 14 (No prejudice shown where defendant was

absent from his resentencing hearing but his counsel “made a logical and probably the

best possible argument that could be made for concurrent sentences.”).

       {¶ 25} In this case, the appellant complains that he was not present during a

June 11, 2019 hearing when “the trial court chose to address pending motions including

the State’s notice of intent to use [Crim.R.] 404(B) evidence at [his] trial.” The parties

had argued the merits of the Crim.R. 404(B) issue the week before, on June 4, 2019, with

appellant in attendance. We have reviewed the transcripts from both hearings. At the

earlier hearing, defense counsel objected to all five of the state’s proposed uses of “other

acts” evidence, and the trial court took the matter under “advisement.” (June 4, 2019

Tr. at 15-26). One week later, with appellant absent, the trial court delivered its findings

as to each request. (June 11, 2019 Tr. at 3-8).

       {¶ 26} While appellant claims that the trial court erred in conducting the hearing

without him, he fails to articulate how, or even whether, he was prejudiced by the error.

“Errors of constitutional dimension are not ipso facto prejudicial.” Williams at 286.

Moreover, although an important issue was ruled upon during the hearing in question, the




11.
substantive arguments had already occurred—when appellant was present. Further, the

presence of appellant’s counsel at the subsequent hearing ensured that appellant’s right to

due process was protected, and there is nothing to indicate the fairness of the proceedings

were undermined by appellant’s absence. Accord State v. Nixon, 11th Dist. Portage No.

2013-P-0098, 2014-Ohio-4303, ¶ 28. We find that the trial court’s failure to comply with

Crim.R. 43(A), in this case, did not rise to the level of plain error because appellant

cannot demonstrate prejudice. Accordingly, his third assignment of error is found not

well-taken.

                           The legal sufficiency of the evidence

       {¶ 27} In his second assignment of error, appellant alleges that the trial court erred

in denying his motion for an acquittal under Crim.R. 29. Specifically, appellant claims

that the state failed to present legally sufficient evidence to support his convictions for

abduction and rape. He does not challenge his domestic violence conviction.

       {¶ 28} “A motion for acquittal under Crim.R. 29(A) is governed by the same

standard as the one for determining whether a verdict is supported by sufficient

evidence.” State v. Tenace, 109 Ohio St.3d 255, 2006-Ohio-2417, 847 N.E.2d 386, ¶ 37.

Whether there is sufficient evidence to support a conviction is a question of law. State v.

Thompkins, 78 Ohio St.3d 380, 386, 678 N.E.2d 541 (1997). In reviewing a challenge to

the sufficiency of the evidence, “[t]he relevant inquiry is whether, after viewing the

evidence in a light most favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime proven beyond a reasonable doubt.” (Internal




12.
citations omitted.) State v. Smith, 80 Ohio St.3d 89, 113, 684 N.E.2d 668 (1997). In

making that determination, the appellate court will not weigh the evidence or assess the

credibility of the witnesses. State v. Walker, 55 Ohio St.2d 208, 212, 378 N.E.2d 1049

(1978).

       {¶ 29} Appellant was convicted of abduction under R.C. 2905.02(A)(2), which

provides, in relevant part, that

              No person, without privilege to do so, shall knowingly do any of the

       following: * * * [b] force or threat, restrain the liberty of another person

       under circumstances that create a risk of physical harm to the victim or

       place the other person in fear; * * *

       {¶ 30} Appellant argues that “no credible evidence” was put forth that he

restrained Q.S.’s liberty by force or threat of force. The term “[f]orce” is defined as “any

violence, compulsion, or constraint physically exerted by any means upon or against a

person or thing.” R.C. 2901.01(A)(1). “Restraint of liberty” means “to limit one’s

freedom of movement in any fashion for any period of time.” (Citations omitted.) State

v. Worrell, 10th Dist. Franklin No. 04AP-410, 2005-Ohio-1521, ¶ 53, rev’d in part on

other grounds in In re Ohio Criminal Sentencing Statutes Cases, 109 Ohio St. 3d 313,

2006-Ohio-2109, 847 N.E.2d 1174, ¶ 53 (Defendant restrained his wife’s liberty when he

“held her by the hair to prevent her from leaving.”).

       {¶ 31} Appellant complains that the state’s abduction case was based entirely on

Q.S.’s testimony, which he characterized as “self-serving,” and he emphasizes that he




13.
testified “in direct opposition to every [alleged] incident.” But, a sufficiency of the

evidence analysis requires that the evidence be viewed in the light most favorable to the

state. Ironically, appellant identifies some of the most damning evidence against him

that, when construed in the state’s favor, more than shows that the state established its

case of abduction. That evidence includes claims by Q.S. that (1) appellant was a

“horrible brute [who] constantly abused and mistreated her, both physically and verbally,

in every possible way all of the time;” (2) that Q.S. lacked a key to their apartment and

was “never allowed to do anything, such as leave their apartment;” (3) that appellant

“monitor[ed] [Q.S.’s] calls” and that she “was beaten by Appellant when he thought she

had obtained another phone;” and (4) that Q.S. did not tell anyone about appellant’s

“abuse” when she was allowed to go to the Mosque because she was “afraid” of him and

“everyone there was afraid of him [too].” (Appellant’s Brief at 20-22.)

       {¶ 32} “[E]ven a momentary restraint may qualify as an abduction if it produces

the required risk of physical harm to or fear in the victim.” State v. Willis, 12th Dist.

Butler No. CA2002-02-028, 2002-Ohio-6303, ¶ 12 (Sufficient evidence of restraint

shown where victim testified that defendant “grabbed her and dragged her into some

bushes * * * for only a brief period of time.”). Construing the evidence in a light most

favorable to the state, we find that it presented legally sufficient evidence that, between

May 1 and May 24, 2018, the appellant, without privilege to do so, knowingly restrained

Q.S.’s liberty, by force or threat, that created a risk of physical harm to her or placed her

in fear of physical harm.




14.
       {¶ 33} Appellant also challenges the sufficiency of the evidence as to his rape

conviction under R.C. 2907.02(A)(2), which provides, in part, that “[n]o person shall

engage in sexual conduct with another when the offender purposely compels the other

person to submit by force or threat of force.”

       {¶ 34} Under direct examination by the state, Q.S. provided the following

testimony:

                 Q. * * * What did he do?

                 A. He uncovered my nightgown and he forced himself and had sex

       with me.

                 Q. Did he penetrate your vagina with his penis?

                 A. Yes, he did.

                 Q. Did you want him to do that?

                 A. No. I mean, my first concern was my kids were right next to me

       on either side and how can you do that when your kids are laying right next

       to you.

       {¶ 35} Appellant “flatly deni[es]” that he raped Q.S. or “even had sex with her.”

But again, in a sufficiency analysis, we do not weigh the evidence or assess the

credibility of the witnesses. Construing the evidence in the state’s favor, we find that it

presented legally sufficient evidence that the appellant raped Q.S. on July 3, 2019.

       {¶ 36} Appellant also complains that no forensic or corroborating evidence was

placed into evidence to support Q.S.’s rape claim. But, it is well-established that the state




15.
was not obligated to present physical or scientific evidence of the assault. State v. Dade,

6th Dist. Lucas No. L-19-1024, 2020-Ohio-4545, ¶ 28, citing State v. Jeffries, 1st Dist.

Hamilton No. C-170182, 2018-Ohio-2160, ¶ 72 (“[T]he state is not required to present

corroborating DNA test results or other corroborating physical evidence to meet its

burden of proof, even in a rape case.”). Likewise, a victim’s testimony need not be

corroborated. State v. Wampler, 6th Dist. Lucas No. L-15-1025, 2016-Ohio-4756, ¶ 58.

Thus, Q.S.’s testimony alone was sufficient for the state to meet its burden of

proof. Accord State v. Trusty, 1st Dist. Hamilton No. C-120378, 2013-Ohio-3548, ¶ 73

(“M.G.’s testimony, alone, was sufficient for the state to meet its burden of proof of each

element beyond a reasonable doubt.”).

       {¶ 37} Construing the evidence in the light most favorable to the state, we find

that any rational trier of fact could have found the essential elements of the crimes proven

beyond a reasonable doubt. Accordingly, appellant’s second assignment of error is not

well-taken.

                               The weight of the evidence

       {¶ 38} Appellant also challenges the weight of the evidence, which he raises as his

third assignment of error.

       {¶ 39} When reviewing a claim that a verdict is against the manifest weight of the

evidence, the appellate court must weigh the evidence and all reasonable inferences,

consider the credibility of witnesses, and determine whether the jury clearly lost its way

in resolving evidentiary conflicts so as to create such a manifest miscarriage of justice




16.
that the conviction must be reversed and a new trial ordered. Thompkins, 78 Ohio St.3d

at 387, 678 N.E.2d 541. We do not view the evidence in a light most favorable to the

state. “Instead, we sit as a ‘thirteenth juror’ and scrutinize ‘the factfinder’s resolution of

the conflicting testimony.’” State v. Robinson, 6th Dist. Lucas No. L-10-1369, 2012-

Ohio-6068, ¶ 15, citing Thompkins at 388. Reversal on manifest weight grounds is

reserved for “the exceptional case in which the evidence weighs heavily against the

conviction.” Thompkins at 387, quoting State v. Martin, 20 Ohio App.3d 172, 175, 485

N.E.2d 717 (1st Dist.1983).

       {¶ 40} Here, appellant complains that the jury “completely discounted his

testimony” and instead focused on its “perception” that appellant was a “controlling, bad

person.” He argues that the jury lost its way based upon “unsupported testimony” by

Q.S. that she was “held against her will, * * * beaten * * * and raped.”

       {¶ 41} Although under a manifest-weight standard we consider the credibility of

witnesses, we must nonetheless extend special deference to the jury’s credibility

determinations given that it is the jury who has the benefit of seeing the witnesses testify,

observing their facial expressions and body language, hearing their voice inflections, and

discerning qualities such as hesitancy, equivocation, and candor. State v. Fell, 6th Dist.

Lucas No. L-10-1162, 2012-Ohio-616, ¶ 14.

       {¶ 42} Here, the jury had the advantage of seeing Q.S. and appellant testify, and it

was free to accept or reject their testimony, in whole or in part. Just because the jury

resolved issues of fact in the state’s favor does not mean that the jury lost its way. We




17.
also reject appellant’s claim that Q.S.’s testimony was unsupported. Janelle Metzger, the

executive director at Water for Ishmael, observed appellant’s “pattern of control” over

Q.S. and Q.S.’s increasing “isolation.” Metzger, who involved herself in this case when

two unidentified persons asked her to intervene on Q.S.’s behalf, cried on the witness

stand when she described her visit to Q.S.’s apartment on July 24, 2019, three weeks after

the rape. She testified that Q.S. had “lost a lot of weight” and did not look “well,” which

caused Metzger to suggest calling 911. The state also called the examining nurse who

testified that Q.S.’s physical injuries were consistent with the alleged beating she

sustained back in May. In sum, we reject appellant’s claim that this was a “he said she

said” case and that his convictions were based solely on the “unsupported” testimony by

Q.S.

       {¶ 43} Finally, we also reject appellant’s argument that the jury was unduly

influenced by evidence of “uncharged allegations of incidents that occurred remotely in

time in Austin, Texas.” Appellant fails to describe the allegations further or how they

had any bearing on the outcome of this case. If anything, the fleeting reference to an

uncharged claim of domestic violence while in Texas was cumulative of other, more

detailed and relevant evidence of appellant’s brutal treatment of his wife after she

rejoined the family in Ohio in 2017. In sum, we see no evidence that the jury lost its way

or that the evidence weighed heavily against conviction. Therefore, we find that

appellant’s convictions were not against the manifest weight of the evidence.

Accordingly, we find his fourth assignment of error not well-taken.




18.
                          Ineffective assistance of trial counsel

       {¶ 44} Finally, we address appellant’s first assignment of error in which he raises

a number of claims of ineffective assistance of counsel.

       {¶ 45} To prevail on a claim of ineffective assistance of counsel, an appellant must

show that counsel’s conduct so undermined the proper functioning of the adversarial

process that the trial court cannot be relied on as having produced a just result.

Strickland v. Washington, 466 U.S. 668, 686, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).

“Judicial scrutiny of counsel’s performance must be highly deferential.” State v. Bradley,

42 Ohio St.3d 136, 142, 538 N.E.2d 373 (1989), quoting Strickland at 689.

       {¶ 46} To establish ineffective assistance of counsel, an appellant must show

“(1) deficient performance of counsel, i.e., performance falling below an objective

standard of reasonable representation, and (2) prejudice, i.e., a reasonable probability

that, but for counsel’s errors, the proceeding's result would have been different.” Hale,

119 Ohio St.3d 118, 2008-Ohio-3426, 892 N.E.2d 864, at ¶ 204, citing Strickland at 687-

688.

       {¶ 47} In order to show counsel’s conduct was deficient or unreasonable, the

defendant must overcome the presumption that counsel provided competent

representation and must show that counsel’s actions were not trial strategies prompted by

reasonable professional judgment. Strickland at 689. Counsel is entitled to a strong

presumption that all decisions fall within the wide range of reasonable professional

assistance. State v. Sallie, 81 Ohio St.3d 673, 675, 693 N.E.2d 267 (1998). Tactical or




19.
strategic trial decisions, even if unsuccessful, do not generally constitute ineffective

assistance. State v. Frazier, 61 Ohio St.3d 247, 255, 574 N.E.2d 483 (1991). Rather, the

errors complained of must amount to a substantial violation of counsel’s essential duties

to his client. Bradley at 141-142. Prejudice can be shown by proving “there exists a

reasonable probability that, were it not for counsel’s errors, the result of the trial would

have been different.” Id. at paragraph three of the syllabus.

       {¶ 48} Based upon our review of appellant’s brief, he seeks review of four

incidents of ineffective assistance of counsel. In addition, appellant previews other

claims that, according to him, must be brought in a collateral proceeding.

       {¶ 49} First, appellant faults his trial counsel for “opening the door” to evidence of

his prior bad acts. Before trial, evidence of appellant’s alleged mistreatment of Q.S.

while the couple lived in Texas was deemed inadmissible as being “too remote” in time

to be relevant. But at trial, defense counsel was found to have “opened the door” to

appellant’s bad acts when counsel questioned appellant about Q.S.’s decision to leave

Texas for Iraq in 2016. Appellant argues that his counsel’s “unfocused questioning”

allowed unfavorable evidence against him to be admitted at trial.

       {¶ 50} “[T]he scope of questioning is generally a matter left to the discretion of

defense counsel.” State v. Elmore, 111 Ohio St.3d 515, 2006-Ohio-6207, 857 N.E.2d

547, ¶ 116. Accord State v. Conway, 109 Ohio St. 3d 412, 2006-Ohio-2815, 848 N.E.2d

810, ¶ 101 (“The scope of cross-examination falls within the ambit of trial strategy, and

debatable trial tactics do not establish ineffective assistance of counsel.”). Based upon




20.
our review of the transcript, defense counsel elicited testimony from appellant—that Q.S.

“abandoned” him and their children because she was “homesick” for her family in Iraq—

to support the defense theory that appellant did not restrict Q.S.’s freedom of movement,

as evidenced by her ability to leave the United States and her subsequent decision to

return here and to resume living with appellant. While such testimony may have opened

the door to his alleged mistreatment of her while in Texas, this was a risk that counsel

must have weighed. To fairly assess counsel’s performance, “a court must indulge a

strong presumption that counsel’s conduct falls within the wide range of reasonable

professional assistance.” Strickland, 466 U.S. at 689, 104 S.Ct. 2052, 80 L.Ed.2d 674.

We find that counsel’s strategy did not violate an essential duty, and we further find that,

while it may have “opened the door” to other testimony of appellant’s bad acts, it did not

prejudice the outcome of this case, because it was duplicative of other, more relevant

evidence of appellant’s abuse of Q.S.

       {¶ 51} Second, appellant faults his counsel for failing to request that he, appellant,

be allowed to attend the previously-referenced June 11, 2019 hearing. Alternatively,

appellant claims that defense counsel should have objected when the court held the

hearing outside of appellant’s presence. Because we have already found that appellant

suffered no prejudice as a result of the hearing, he cannot establish the second element of

an ineffective assistance of counsel claim.

       {¶ 52} Third, appellant claims that his counsel failed to “share” state’s evidence

with him, specifically pictures of Q.S. with “scratches on her arm.” The scratches were




21.
alleged to have been caused by appellant during his May 1, 2019 beating of her. At trial,

appellant complained about this same issue, and upon examination by the court, he

admitted that he had been given a sufficient opportunity to examine the photographs

during the trial. We fail to see how the outcome of the trial would have been different

had the photos been provided to him earlier. Absent any evidence of prejudice,

appellant’s ineffective assistance claim with regard to the photographs must also fail.

       {¶ 53} Fourth, appellant claims that his counsel failed to “satisfy his concerns”

with regard to “calling his witnesses.” Appellant also raised this issue at trial, and the

trial court observed that appellant and his counsel had engaged in a “quasi animated

conversation [about] whether to call a particular witness or not.” At that time, appellant

told the court that “there are three people that want to testify. More than three people.”

But appellant’s counsel told the court that it did not intend to call them because their

testimony would be “repetitive, all saying the same thing” and would not “add anything

to the case.” Absent any evidence in the record to the contrary, including the identity of

the witnesses or their proffered testimony, we cannot say that trial counsel was

ineffective in refusing to call witnesses whose testimony would only be duplicative of

another defense witness. State v. Barb, 8th Dist. Cuyahoga No. 94054, 2010-Ohio-5239,

¶ 19; see also State v. Reynolds, 148 Ohio App.3d 578, 2002-Ohio-3811, 774 N.E.2d 347

(2d Dist.), ¶ 2 (“Trial counsel’s decisions relating to which witnesses to call and what

evidence to submit do not rise to the level of ineffective assistance of counsel[.]”).




22.
       {¶ 54} Although appellant identifies other incidents of ineffective assistance of

trial counsel, he claims that they are “best addressed” by a petition for postconviction

relief under R.C. 2953.21. Briefly, those claims involve (1) counsel’s failure to call

“multiple witnesses” who would have refuted Q.S.’s testimony that appellant abducted

her or restricted her movement; (2) counsel’s failure to introduce pictures and text

messages from Q.S.’s cell phone; and (3) counsel’s failure to introduce Q.S.’s medical

records that would have impeached her testimony that she did not allow a SANE

examination based upon her religious beliefs. According to appellant, the above-

described testimony and evidence would have “support[ed] Appellant’s theory of the case

[that] Q.S was having an affair outside of her marriage to Appellant and [that she]

fabricated allegations to have Appellant arrested so that she could maintain her illicit

relationship without interference from Appellant.” But, appellant concedes that his

“theory is unsupported by the record because there was simply no evidence introduced by

counsel [to support it].”

       {¶ 55} “[A petition for postconviction relief], rather than a direct appeal, is the

proper vehicle to raise an ineffective assistance of counsel claim when the claim is

premised on evidence outside the record.” State v. Heiney, 6th Dist. Lucas No.

L-19-1115, 2020-Ohio-2761, ¶ 23, citing State v. Teets, 4th Dist. Pickaway No. 17CA21,

2018-Ohio-5019, ¶ 40, and State v. Madrigal, 87 Ohio St.3d 378, 390-91, 721 N.E.2d 52

(2000) (Observing that “[n]othing in the record indicates what kind of testimony an

eyewitness identification expert could have provided. Establishing that would require




23.
proof outside the record, such as affidavits demonstrating the probable testimony. Such a

claim is not appropriately considered on a direct appeal.”). We agree with appellant that

his claims should be raised, not on direct appeal, but rather a postconviction relief

petition. Therefore, we do not address them in this decision.

       {¶ 56} For all the reasons set forth above, appellant’s first assignment of error is

found not well-taken.

                                         Conclusion

       {¶ 57} We find that appellant’s convictions are supported by legally sufficient

evidence and are not against manifest weight of the evidence. We also find that appellant

received effective assistance of trial counsel and that there was no plain error in the trial

court conducting a pretrial hearing without the appellant present. Accordingly,

appellant’s assignments of error are found not well-taken, and the July 30, 2019 judgment

of the Lucas County Court of Common Pleas is affirmed. Pursuant to App.R. 24,

appellant is ordered to pay the costs of this appeal.

                                                                          Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




24.
                                                              State v. Ahreshien
                                                              C.A. No. L-19-1184




Thomas J. Osowik, J.                          _______________________________
                                                          JUDGE
Christine E. Mayle, J.
                                              _______________________________
Gene A. Zmuda, P.J.                                       JUDGE
CONCUR.
                                              _______________________________
                                                          JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




25.